DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers (Japanese Patent Application No. JP2019-83299 and Japanese Patent Application No. JP2019-213212) required by 37 CFR 1.55.

Specification
The attempt to incorporate subject matter into this application by reference to JP2019-83299 and JP2019-213212 is ineffective because the applicant has failed to supply an English language translation of any prior-filed application that is in a language other than English as required by 37 CFR 1.57(a).	

Claim Objections
Claim 7 and 17 is objected to because of the following informalities:
Claims 7 and 17 each end with a “/” rather than a period “.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 9, 10, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially square-shaped” in claims 2 and 12 is a relative term which renders the claim indefinite. The term “substantially” or “substantially square-shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While “squares” with rounded corners (which of course are not true geometric squares) are shown in the drawings, and those may be considered substantially square shaped, it is unclear whether there are other shapes which are not true squares but are also not simply squares with four rounded corners would be “substantially square-shaped”; for example a shape having roughly a square shape but with four jagged edges instead of four straight edges. Appropriate correction is required. No new matter should be added. For the purposes of further examination on the merits, “substantially square-shaped” will be treated as encompassing true squares (with corners having sharp, non-rounded right (i.e. 90 degrees) angles) and shapes which are approximately square shaped except they have rounded corners rather than sharp corners with right angles. 
The limitation “a hardness A of 20 to 85” in claims 5 and 15 is a relative limitation which renders the claim indefinite. The claim does not specify in what units the hardness is measured and the claim does not specify to which hardness scale the numbers 20 and 85 are referring and/or what method is used for testing hardness. The Examiner notes that while the specification does state on page 8 that “the cap 30 is made of rubber material having a hardness A of 20 to 85 in a testing method for .
Claims 9-10 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Issues include but are not limited:
It is unclear in the 5th paragraph (starting with “a bottomed hole into”) of the claim 9 what part is inserted into what part
It is unclear in claim 10 to what the pronoun “it” refers
It is unclear in claim 10 what occurs while “it [whatever it refers to, see above] is away from said side surface of said stick close on said second surface side”
Claims 9 and 10 have been examined further on the merits as best possible, but appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7-11, 13-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liu (US PGPub 2001/0022576).
Liu discloses:
Re claim 1 A pointing stick, comprising:
a stick (22 - including 221 and 222);
a cap (24; Fig. 2a, 2b) having a first surface and a second surface opposite to said first surface (See annotated Fig. 2a below);
and a bottomed hole (inside of cap 24) recessed from said first surface towards said second surface is formed in said first surface, wherein said bottomed hole includes a bottom wall (flat portion of inside of cap 25 in contact with plate 26) located between said first surface and said second surface, a side wall (sides of inside of cap 25) connecting said bottom wall and said first surface, and
a contact portion (251 portion of 25 contacting 222 in Fig. 2a) protruding from said bottom wall towards said first surface, wherein said contact portion is provided in a region away from an outer edge of said bottom wall (Figs. 2a, 2b).

    PNG
    media_image1.png
    441
    459
    media_image1.png
    Greyscale


Re claim 3. The pointing stick of Claim 1, wherein said contact portion (251 portion of 25 contacting 222 in Fig. 2a) is provided on a region other than four corners of said bottom wall (Fig. 2a).
Re claim 4. The pointing stick of Claim 1, wherein said contact portion (251 portion of 25 contacting 222 in Fig. 2a) is provided in a center of said bottom wall (Fig. 2a).
Re claim 7. The pointing stick of Claim 1, wherein an opening of a first part of said bottomed hole is smaller than that of a second part of said bottomed hole (See annotated Fig. 2a below)

    PNG
    media_image2.png
    398
    569
    media_image2.png
    Greyscale

Re claim 8. The pointing stick of Claim 1, wherein said first part being close to said first surface and said second part being close to said second surface. (See annotated Fig. 2a below)

    PNG
    media_image3.png
    438
    569
    media_image3.png
    Greyscale

Re claim 9 (as best understood). A pointing stick comprising:
a sensor module detects pressure (21; para. [0028] - “strain gauges”); (see rejection of claim 1 above)
a stick (22 - including 221 and 222) fixed to said sensor module (see rejection of claim 1 above);
a cap (24) mounted on a distal end of said stick (see rejection of claim 1 above); and
a bottomed hole into a distal end part having a part of a side surface and a distal end surface of said stick is inserted, wherein said bottomed hole is formed in said cap, wherein said bottomed hole (see rejection of claim 1 above) includes
a bottom wall facing said distal end surface (see rejection of claim 1 above),
a side wall facing a part of said side surface, wherein in a state in which said cap is mounted on said stick (see rejection of claim 1 above), and
a contact portion transmits a force inputted from a user pressing said stick is provided in a region away from an outer edge of said bottom wall (see rejection of claim 1 above).
Re claim 10 (as best understood). The pointing stick of Claim 9, wherein in a state in which said cap is mounted on said stick, said side wall of said bottomed hole abuts on said side surface of said stick close on said first surface side, while it is away from said side surface of said stick close on said second surface side. (See Figs. 2a and 2b)

Re claim 11. An electronic device, comprising:
a display chassis and a keyboard chassis (Para. [0006] - “portable computers such as the laptop type, notebook type and palm type have become popular, and such portable computers have an integrated computer body, keyboard, and display”; and
a pointing stick in said keyboard chassis (The examiner takes official notice it is well known in the art that a pointing stick of a laptop/notebook computer (such as mentioned in paragraph [0006] of the instant application) is commonly placed in the keyboard chassis of that laptop/notebook (as opposed to, for example, the pointing stick being located in the display chassis rather than the keyboard chassis, which would not be a well-known placement), wherein said pointing stick includes a stick (25 including 221 and 222);
a cap (24) having a first surface and a second surface opposite to said first surface (see rejection of claim 1 above); and
a bottomed hole recessed from said first surface towards said second surface is formed in said first surface, wherein said bottomed hole (see rejection of claim 1 above) includes
a bottom wall located between said first surface and said second surface (see rejection of claim 1 above),
a side wall connecting said bottom wall and said first surface (see rejection of claim 1 above), and

Re claim 13. The electronic device of Claim 11, wherein said contact portion is provided on a region other than four corners of said bottom wall (See rejection of claim 3 above).
Re claim 14. The electronic device of Claim 11, wherein said contact portion is provided in a center of said bottom wall (See rejection of claim 4 above).
Re claim 17. The electronic device of Claim 7, wherein an opening of a first part of said bottomed hole is smaller than that of a second part of said bottomed hole (See rejection of claim 1 above).
Re claim 18. The electronic device of Claim 11, wherein said first part being close to said first surface and said second part being close to said second surface (See rejection of claim 8 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPub 2001/0022576) in view of Sawyer (US 6,433,777).
Re claims 2 and 12 (as best understood)

Sawyer teaches wherein said bottom wall is substantially square-shaped (C4/L61-C5/L9), for the purpose of better preventing rotation of the cap on the stick of the pointing stick (C5/L1-3).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Liu such that said bottom wall is substantially square-shaped, as taught by Sawyer, for the purpose of better preventing rotation of the cap on the stick of the pointing stick (C5/L1-3).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPub 2001/0022576) in view of Wang (US 2017/0083054).
Re claim 5 and 15 (as best understood)
Liu discloses all claim dependency limitations (claims 5 and 15), see above, but is silent to wherein said cap is made of a rubber material having a hardness A of 20 to 85.
Wang teaches wherein said cap is made of a rubber material having a hardness A of [within the claimed range of] 20 to 85 (Para. [0039] recites, inter alia, “In some embodiments dampening pad 230 can be formed of a material having TFE or nitrile. In some embodiments the sound-dampening pad has a shore hardness ranging from about 40-80 A, where shore hardness is a measurement of durometer, which is one on of several measures of hardness of polymers, elastomers and rubbers. The “A” shore scale is used for softer plastics. In some embodiments dampening pad 230 can be a hybrid composite of materials concentrically layered or in a vertically layered stack. Because of composition and configuration of the dampening pad 230, dampening pad 230 can absorb other sound generated within the switch including some of the sound generated when flexible surface 228 collapses from a dome shape to a collapsed state.” The Examiner notes MPEP 2131.03 states that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”), for the purpose of dampening sound (para. [0039]) when the cap is pressed.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Liu such that said cap is made of a rubber material having a hardness A of 20 to 85, as taught by Wang, for the purpose of dampening sound when the cap is pressed.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPub 2001/0022576) in view of Ikebe (US 2012/0144932).
Re claim 6 and 16
Liu discloses all claim dependency limitations (claims 6 and 16), see above, but does not disclose wherein said contact portion is formed by gathering a plurality of protruding portions (The examiner notes in the instant application on page 10 of the specification it is stated “multiple protruding portions may gather in the central region 37 to form the contact portions 34. […] Each contact portion 34 is provided in a region away from the outer edge 35 of the bottom wall 32 and is disposed close to each other.” Thus, gathering together does not require contact, merely being close to each other is sufficient to be considered gathered together under the BRI.)
Ikebe teaches wherein said contact portion is formed by gathering a plurality of protruding portions (protrusions 22; para. [0074].), for the purpose of improving how accurately the sensors detect the magnitude and direction of force applied to the pointing device (para. [0074].
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of such that said contact portion is formed by gathering a plurality of protruding portions, as taught by Ikebe, for the purpose of improving how accurately the sensors detect the magnitude and direction of force applied to the pointing device.

Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application, e.g., to ascertain the full scope and to search the limitation “a hardness A of 20 to 85” in claims 5 and 15.
The Applicant’s specification refers to “JIS K7215:1986” in relation to the above noted claim limitation. The Applicant is required to submit a copy of the document for that standard, as it existed on the date of filing of the application, and, if that document is not available in English, an English translation of the document
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Conclusion
The Examiner notes that the prior art reference of Ikebe (US 2012/0144932; cited above in grounds for rejection for claims 6 and 16), additionally discusses a rubber material having a hardness A of 20 to 85 (para. [0076]) as claimed in claims 5 and 15. Ikebe was not relied upon in the rejections above for teaching the limitations of claim 5 and 15, since such a rejection would duplicative since Wang is used to teach the limitations of claim 5 and 15 and Wang is considered the best prior art as a secondary reference for claims 5 and 15. However, the Examiner notes that if the limitations of claims 5/15 and 6/16 were combined together into individual claim(s), the Ikebe reference would be highly relevant.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GREGORY T PRATHER/               Examiner, Art Unit 3658      

/VICTOR L MACARTHUR/               Primary Examiner, Art Unit 3658